OFI Global Asset Management, Inc. 225 Liberty Street New York, New York 10281-1008 May 27, 2016 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Oppenheimer Macquarie Global Infrastructure Fund (333-209415; 811-23135) Filing XBRL Data Related to Material Filed Under Rule 497 To the Securities and Exchange Commission: An electronic ("EDGAR") filing is transmitted herewith pursuant to rule 497 under the Securities Act of 1933, as amended (the "Securities Act), on behalf of Oppenheimer Macquarie Global Infrastructure Fund (the "Registrant"). This filing contains exhibits of interactive data related to certain updated risk/return summary information that was filed as a supplement to the Registrant’s prospectus on May 26, 2016 (SEC Accession No. 0000728889-16-002615). The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to the undersigned at: Edward Gizzi Vice President & Associate Counsel OFI Global Asset Management, Inc. 225 Liberty Street
